In re:                                                                                       Post-Confirmation Status Report
         Coshocton County Memorial Hospital Association
                                                             Debtor           Quarter:                  4/01/2019 through 6/30/2019
Chapter 11 Case No: 16-51552-amk

Attorney/Professional - Name, Address, Phone, FAX & Email:               Person responsible for report: Name, Address, Phone, FAX & Email:
    Daniel A. DeMarco, Esq. - Hahn Loeser & Parks, LLP                        Joseph Oriti
    200 Public Square, Suite 2800                                             1603 Orrington Avenue, Suite 1600
    Cleveland, OH 44114                                                       Evanston, IL 60201
    Email: dademarco@hahnlaw.com             Phone: (216) 274-2432            Email: joriti@soliccapitalcom         Phone: (847) 583-2807

                                    SUMMARY OF DISBURSEMENTS MADE DURING THE QUARTER

Disbursement made under the plan:                Payments to Professionals:                     $ 70,326.29
                                                 Payments to Secured Creditors:                 $
                                                 Payments to Priority Creditors:                $ 27,395.97
                                                 Payments to Unsecured Creditors:               $
                                                 Payments to Equity:                            $
                                                 All other plan payments:                       $
                                                 TOTAL OF PLAN PAYMENTS:                        $ 97,722.26
Disbursements from Operations:                                                                  $ 5,242.15

TOTAL ALL DISBURSEMENTS                                                                         $ 102,964.41


Date Order was entered confirming plan?                      July 12, 2017
Who is the Disbursing Agent (if any)?                        n/a
Current with Plan Payments? Why not?                         Yes
Projected date for final decree?                             TBD
What needs to be achieved before a final                     Completion of all provisions under the Plan of Liquidation
decree will be sought (attach a deparate sheet
if necessary)?
Provide a narrative of events that impact                    n/a
upon the ability to perform under the
reorganization plan or other significant
events that occurred during the reporting
period (attach a separate sheet if necessary).
Date last U.S. Trustee fee paid?                             5/7/19
Amount Paid?                                             $ 4,875.00


I declare under penalty of perjury that the information contained in the document is true, complete and correct.


               July 3, 2019
Date                                                                          Signature of person responsible for this report
                                                                              Name and Title:       Joseph Oriti, Liquidation Trustee


This report is to be filed with the U.S. Bankruptcy Court quarterly until a final decree is entered.
You may be required to file additional reports with the Bankruptcy Court.


Revised 2/15                                  POST-CONFIRMATION STATUS REPORT                                                           UST-R9




         16-51552-amk          Doc 765        FILED 07/03/19                 ENTERED 07/03/19 12:46:22                   Page 1 of 1
